Citation Nr: 1443931	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  14-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than April 9, 2012 for the award of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION


The Veteran served on active duty in the United States Navy from February 1968 to September 1969. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which granted entitlement to service connection for PTSD.  The Veteran indicated that he wished to singularly appeal the April 9, 2012 effective date in his May 2013 notice of disagreement.


FINDINGS OF FACT

1.  An April 9, 2012 telephone call was an informal claim for entitlement to service connection for PTSD.  A formal claim was received April 10, 2012.
 
2.  There is no evidence of any earlier formal or informal claim for PTSD or a psychiatric disorder prior to April 9, 2012.


CONCLUSION OF LAW

The criteria for an effective date prior to April 9, 2012, for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§  3.157, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As entitlement to service connection for PTSD benefits were awarded, and the Veteran has now appealed the effective date assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds VA has fulfilled its duty to assist the claimant.  VA has obtained VA treatment records, to include the June 2006 records of VA treatment specified by the Veteran.  Specifically, oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claim (VA provided the Veteran with an examination in connection with other claims).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) ; see also 38 C.F.R. § 3.159(c)(4)(A)-(C) . 

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.

Earlier Effective Date

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received after one year of separation from the military, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

Here, the Veteran argues that he is entitled to an effective date earlier than April 9, 2012 because a VA physician filed a claim on his behalf in 2006 following diagnosis and treatment for PTSD.

The record contains an April 9, 2012 report of contact via telephone between the Veteran and the RO.  The Veteran stated that he wanted to file a claim for PTSD.  He also stated he was under the impression that a claim for PTSD was made in 2006, and that claim was still pending.  The RO representative informed him that the record did "not appear to contain evidence" that a claim was filed in 2006.  The Veteran indicated he wished to proceed with a claim of entitlement to service connection for PTSD.  The RO considered this phone call an informal claim for service connection.  

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

The Veteran filed a formal claim for compensation benefits on April 10, 2012.  

On his January 2014 substantive appeal, the Veteran indicated that he wanted an effective date of June 19, 2006.  He provided a VA treatment record from June 19, 2006 to support his contention that a physician filed a claim on his behalf in 2006.  The June 19, 2006 treatment record showed that the Veteran described a stressful incident during his service, which he believed was the cause of his PTSD.  The VA healthcare provider noted that "due to revelations today" that PTSD would be added to the Veteran's diagnosis.  As a VA treatment record, this 2006 medical record was constructively in VA's possession.  There is no notation in the record that the Veteran and the VA care provider discussed an application for benefits.

The Board does not doubt the Veteran's contention that he believed that his VA treatment care provider was going to submit a claim of entitlement to service connection for him because he has made the same contention since he initially contacted VA about compensation benefits in 2012.  However, the June 2006 treatment record merely shows that his PTSD was added to his psychiatric diagnoses following his report of an in-service stressor.  While the Board is sympathetic to the Veteran, his misunderstanding as to the significance of the VA health care provider adding the diagnosis to his medical records cannot serve to establish entitlement to an earlier effective date pursuant to 38 C.F.R. § 3.400.  

The Board acknowledges that VA records are constructively of record, and that medical records may be accepted as an informal claim for benefits under certain circumstances.  See 38 C.F.R. § 3.157.  However, these circumstances are limited to when the claim is one for increase or to reopen a previously denied claim.  See 38 C.F.R. § 3.157(b).

As the original claim from which this appeal arose was not one for increase or reopen a previously denied claim, § 3.157 is not applicable.  Additionally, the United States Court of Appeals for the Federal Circuit has suggested a distinction between bare medical records and the submission of medical records with a cover sheet that made it clear that the submission was intended as a claim.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  The record does not indicate, and the Veteran has not asserted, that at any time he submitted medical records with the intention of filing a claim prior to April 9, 2012.  Prior to the April 2012 report of contact, the last correspondence between VA and the Veteran occurred in 1988. 

The Board further acknowledges 38 C.F.R. § 3.157(1), which holds that medical records may be accepted as the date of receipt of a claim "when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission."  Applying 38 C.F.R. § 3.157(1), the Board finds that the first claim specifying the benefit sough was received April 9, 2012, and only medical records a year prior to that date would be relevant under this provision.  Although, the Veteran believed that a claim was filed for PTSD in 2006, there is no communication from the Veteran until 2012.  And, as noted above, 38 C.F.R. § 3.157 is not applicable for service connection claims.  

Here, the Veteran is essentially arguing that he should be provided an effective date as of the date his entitlement arose (the date that a VA treatment provider associated his in-service stressor with the diagnosis of PTSD); however, 38 C.F.R. § 3.400(b)(ii)(B)(2) directs that the effective date for service connection claims received after one year of separation from service shall be the date entitlement arose (here June 19, 2006) or the date of receipt of the claim (here April 9, 2012), whichever is later.  38 C.F.R. § 3.400(b) (emphasis added).  

In sum, the criteria for an effective date prior to April 9, 2012, for the award of entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to an effective date prior to April 9, 2012 for service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


